Exhibit 10.1
INDEMNIFICATION AGREEMENT FOR
DIRECTORS AND OFFICERS OF ARMSTRONG WORLD INDUSTRIES, INC.
This Agreement is made effective as of the  _____  day of  _____, 2010, by and
between Armstrong World Industries, Inc., a Pennsylvania corporation (the
“Corporation”) and  _____  (“Indemnitee”).
WHEREAS, it is essential to the Corporation that the Corporation retain and
attract as directors and officers the most capable persons available; and
WHEREAS, Indemnitee is an officer and/or a member of the Board of Directors of
the Corporation (the “Board”) and in that capacity is performing a valuable
service for the Corporation; and
WHEREAS, the Corporation has purchased and maintains one or more policies of
Directors and Officers Liability Insurance (“D&O Insurance”) covering certain
liabilities which may be incurred by directors and officers in their performance
of services for the Corporation; and
WHEREAS, the Corporation has provisions in both its Articles of Incorporation
and its Bylaws (together referred to herein as the “Bylaws”) which provide for
indemnification of and advancement of Expenses to the officers and directors of
the Corporation to the full extent permitted by law, and the Bylaws and the
applicable indemnification statutes of the Commonwealth of Pennsylvania provide
that they are not exclusive; and

 

 



--------------------------------------------------------------------------------



 



WHEREAS, Indemnitee does not regard the protections provided for in the Bylaws
to be adequate protection against personal liability; and
WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability and in order to induce and retain Indemnitee’s service to the
Corporation, the Corporation wishes to provide Indemnitee with substantial
protection against personal liability in addition to the protections afforded
under the Bylaws, and to provide Indemnitee with specific contractual assurance
that the protection promised by the Bylaws will be available to Indemnitee
(regardless of, among other things, any amendment to or revocation of the Bylaws
or any change in the composition of the Corporation’s Board of Directors or
acquisition transaction relating to the Corporation); and
WHEREAS, the Corporation intends to provide in this Agreement for the
indemnification of, and the advancement of expenses to, Indemnitee to the
fullest extent permitted by applicable law, and for the continued coverage of
Indemnitee under the Corporation’s D&O Insurance policies.
NOW, THEREFORE, in consideration of the foregoing and of Indemnitee’s agreement
to serve or Indemnitee’s willingness to continue to serve the Corporation
directly or, at the Corporation’s request, at another enterprise, and intending
to be legally bound hereby, the parties hereto agree as follows:

1.   Indemnification.

The Corporation shall, to the fullest extent permitted by law, indemnify and
hold harmless Indemnitee against any and all reasonable fees and expenses,
including attorneys’, experts’, mediators’ and arbitrators’ fees and expenses
and court costs (such reasonable fees, expenses and costs, herein “Expenses”),
and any and all liability and loss, including damages, judgments, fines, ERISA
excise taxes or penalties and amounts paid or to be paid in settlement, that are
incurred or paid by Indemnitee in connection with any threatened, potential,
pending or completed action, suit, proceeding or matter, whether civil,
criminal, administrative or investigative (hereinafter “a

 

 



--------------------------------------------------------------------------------



 



Proceeding”), and whether or not brought by or in the right of the Corporation
or otherwise, to which Indemnitee is, was or at any time becomes a party, or is
threatened to be made a party or is involved (as a witness or otherwise) by
reason of the fact that Indemnitee is or was a director or officer of the
Corporation or is or was serving, at the request of the Corporation, as a
director, officer, trustee or representative of another corporation or of a
partnership, joint venture, trust or other enterprise, including service with
respect to any employee benefit plan or the Armstrong Foundation, whether acting
in an official capacity or in any other capacity (collectively the foregoing is
herein referred to as “Corporate Service”), unless the act or omission giving
rise to the claim for indemnification by Indemnitee is determined by a final
adjudication of a court of competent jurisdiction to have constituted willful
misconduct or recklessness; provided, however, that the Corporation shall not
indemnify Indemnitee in connection with (i) any damages or disgorgement or other
accounting of profits from an actual violation of Section 16(b) of the
Securities Exchange Act of 1934 or (ii) a Proceeding (or part thereof) initiated
by Indemnitee unless (x) such Proceeding is to enforce Indemnitee’s rights to
advancement or indemnification under this Agreement or (y) such Proceeding (or
part thereof) was authorized by the Board of Directors of the Corporation.

 

 



--------------------------------------------------------------------------------



 



2.   Advancement of Expenses; Mandatory Indemnification for Expenses of
Successful Party.

(a) Advancement of Expenses. The Corporation shall, to the fullest extent
permitted by law, advance, on a current and as-incurred basis, any and all
Expenses actually incurred by Indemnitee in connection with any Proceeding
brought against Indemnitee by reason of Indemnitee’s Corporate Service, in
advance of the final disposition thereof. The Corporation shall make all such
advances promptly after receipt by the Corporation of a written request therefor
stating in reasonable detail the Expenses incurred. Such advances (i) shall be
unsecured and interest free; (ii) shall be made without regard to Indemnitee’s
ability to repay the advances and without regard to Indemnitee’s ultimate
entitlement to indemnification under the other provisions of this Agreement; and
(iii) shall include any and all Expenses actually incurred pursuing an action to
enforce any right of advancement or indemnification under this Agreement,
including Expenses actually incurred preparing and forwarding statements to the
Corporation to support the advances claimed. Indemnitee shall qualify for
advancement of Expenses pursuant to this Section 2(a) solely upon the execution
and delivery to the Corporation of an unsecured written undertaking stating that
in the event it shall ultimately be determined by a final adjudication in a
court of competent jurisdiction that Indemnitee is not entitled under law to be
indemnified for Expenses advanced by the Corporation pursuant to this Section
2(a) or otherwise or was not entitled to be fully indemnified for such advanced
Expenses, Indemnitee shall repay to the Corporation such amount of Expenses or
the appropriate portion thereof, so paid or advanced. The obligation of the
Corporation to advance Expenses under this Section 2(a) shall not extend to
Expenses incurred in connection with any Proceeding described in clause (ii) of
the proviso in the first sentence of Section 1.

 

 



--------------------------------------------------------------------------------



 



(b) Mandatory Indemnification for Expenses of Successful Party. In addition to
the other provisions of this Agreement, without limitation of Indemnitee’s other
rights under this Agreement and without regard to any determination of
Indemnitee’s entitlement to indemnification under Section 3, to the extent that
Indemnitee is successful, on the merits or otherwise, in any Proceeding to which
Indemnitee is, was or at any time becomes a party, or is threatened to be made a
party or is involved (as a witness or otherwise) by reason of Indemnitee’s
Corporate Service, or in defense of any claim, issue or matter in such
Proceeding, in whole or in part, the Corporation shall be liable to indemnify
Indemnitee against all Expenses actually incurred by Indemnitee in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Corporation shall be liable to
indemnify Indemnitee against all Expenses actually incurred by Indemnitee in
connection with each successfully resolved claim, issue or matter. For purposes
of this Section 2(b) and without limitation of the foregoing, the termination of
any claim, issue or matter in a Proceeding to which Indemnitee is, was or at any
time becomes a party, or is threatened to be made a party or is involved (as a
witness or otherwise) by reason of Indemnitee’s Corporate Service, by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

 

 



--------------------------------------------------------------------------------



 



3. Procedure for Payment of Indemnification.
(a) Indemnitee shall submit to the Corporation a written request for
indemnification, including such documentation and information as are reasonably
available to Indemnitee and necessary to establish that Indemnitee is entitled
to indemnification hereunder, specifying the amounts for which Indemnitee seeks
payment under this Agreement and the basis for the claim for indemnification.
The time at which Indemnitee submits a written request for indemnification shall
be determined by Indemnitee in Indemnitee’s sole discretion. The Corporation
shall pay such indemnifiable amounts to or on behalf of Indemnitee within ninety
(90) calendar days of receipt of the request, unless Indemnitee agrees to a
longer period of time or unless a court orders payment of amounts indemnifiable
under this Agreement within a shorter period of time.
(b) To the extent, and only to the extent, that a determination of Indemnitee’s
entitlement to indemnification at the time of or prior to any award or payment
of indemnification is required by applicable law which cannot be waived, then
such determination shall be made as follows:
(i) At the request of the Corporation, Indemnitee shall furnish such
documentation and information as are reasonably available to Indemnitee and
necessary to establish that Indemnitee is entitled to indemnification hereunder;
provided, however, that Indemnitee shall not be required to furnish any document
or information protected from disclosure by the attorney-client privilege, the
work-product protection or other privilege or protection.
(ii) Once Indemnitee submits such a written request for indemnification (and
only at such time that Indemnitee submits such a written request for
indemnification) pursuant to Section 3(a) of this Agreement, a determination
shall thereafter be made as to Indemnitee’s entitlement to indemnification. In
the event that the Corporation objects to Indemnitee’s request for
indemnification, the Corporation shall submit a written objection to Indemnitee
within 15 days after receipt of Indemnitee’s written request for
indemnification. In no event shall a determination of Indemnitee’s entitlement
to indemnification be made, or required to be made, as a condition to or
otherwise in connection with any advancement of Expenses pursuant to Section
2(a) of this Agreement. Any such determination of Indemnitee’s entitlement to
indemnification shall be made within seventy (70) days after receipt of
Indemnitee’s written request for indemnification pursuant to Section 3(a) of
this Agreement, unless Indemnitee agrees to a longer period or a court orders
payment of the amounts indemnifiable under this Agreement within a shorter
period of time.

 

 



--------------------------------------------------------------------------------



 



(iii) Any determination of Indemnitee’s entitlement to indemnification shall be
made by Independent Counsel, selected pursuant to Section 12 of this Agreement,
in a written opinion to the Corporation and Indemnitee, unless Indemnitee, in
Indemnitee’s sole discretion, elects to have the directors of the Corporation
who are independent with respect to such claim and Proceeding (the
“Disinterested Directors”) make the determination, in which case the
Disinterested Directors will make the determination as elected by Indemnitee.
Notwithstanding the preceding sentence, if a quorum consisting of the
Disinterested Directors is not obtainable, then such determination shall be made
by Independent Counsel. If a determination is made by either (A) Independent
Counsel or (B) a majority vote of a quorum consisting of the Disinterested
Directors that Indemnitee is entitled to indemnification, the Corporation shall
make payment to Indemnitee within twenty (20) days after such determination,
unless Indemnitee agrees to a longer period or a court orders payment within a
shorter period. Indemnitee shall reasonably cooperate with Independent Counsel
or the Disinterested Directors with respect to Indemnitee’s entitlement to
indemnification, including providing, upon reasonable advance request, any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination. Any Expenses actually incurred by Indemnitee in
so cooperating with Independent Counsel or the Disinterested Directors shall be
advanced and borne by the Corporation in accordance with the terms and
conditions for advancement of Expenses set forth in Section 2(a) of this
Agreement.

 

 



--------------------------------------------------------------------------------



 



(iv) In making the determination required to be made under Pennsylvania law with
respect to an Indemnitee’s entitlement to indemnification hereunder, the person,
persons or entity making such determination shall presume that Indemnitee is
entitled to indemnification under this Agreement if Indemnitee has submitted a
request therefor in accordance with Section 3(a) of this Agreement, and the
Corporation shall have the burden of proof to overcome that presumption in
connection with the making by any person, persons or entity of any determination
contrary to that presumption.
(v) The Corporation shall be bound by and shall have no right to challenge a
determination of Indemnitee’s entitlement to indemnification by Independent
Counsel (or, if so elected by Indemnitee, by the Disinterested Directors) that
is favorable to Indemnitee.

 

 



--------------------------------------------------------------------------------



 



4.   Remedies of the Indemnitee.

(a) If a determination of Indemnitee’s entitlement to indemnification is made
and such determination is adverse to Indemnitee, Indemnitee shall have the right
to commence a Proceeding before a court of competent jurisdiction to challenge
such adverse determination pursuant to Section 11 of this Agreement. If
Indemnitee fails to challenge an adverse determination, or if Indemnitee
challenges an adverse determination and such adverse determination has been
upheld by a final judgment of a court of competent jurisdiction from which no
appeal can be taken, then, to the extent and only to the extent required by such
adverse determination or final judgment, the Corporation shall not be obligated
to indemnify Indemnitee under this Agreement.
(b) If (i) a claim for indemnification under Section 1 of this Agreement is not
paid in full by the Corporation within the period of time specified in Section
3(a) of this Agreement or (ii) a claim for advancement of Expenses under Section
2(a) of this Agreement is not paid in full by the Corporation within thirty
(30) days after a written request for advancement of Expenses has been received
by the Corporation, Indemnitee may, at any time thereafter, bring suit against
the Corporation to recover the unpaid amount of such claim for indemnification
or advancement of Expenses in any court of competent jurisdiction. The burden of
proving that indemnification or advancement of Expenses is not appropriate shall
be on the Corporation. Indemnitee shall be entitled to be advanced the Expenses
actually incurred by Indemnitee in prosecuting such claim, and the Corporation
shall pay such Expenses actually incurred by Indemnitee in connection with
prosecuting, pursuing, investigating, preparing for, litigating, defending or
settling any action brought under this Section 4(b) in advance of the final
disposition of such action and in accordance with the terms and conditions for
advancement of Expenses set forth in Section 2(a) of this Agreement.


 

 



--------------------------------------------------------------------------------



 



5.   Indemnification Trust.

(a) Establishment of the Indemnification Trust. In the event of a Potential
Change in Control or a Change in Control, the Corporation shall, upon written
request by Indemnitee, create a trust (the “Indemnification Trust”) for the
benefit of Indemnitee, and from time to time upon written request of Indemnitee
shall fund such Indemnification Trust in an amount sufficient to satisfy any and
all Expenses reasonably anticipated at the time of each such request to be
reasonably incurred in connection with investigating, preparing for,
participating in or defending any Proceedings, and any and all judgments, fines,
penalties and amounts to be paid in settlement (including all interest,
assessments and other charges paid or payable in connection with or in respect
of such judgments, fines, penalties and amounts paid in settlement) in
connection with any and all Proceedings to which Indemnitee is, was or at any
time becomes a party, or is threatened to be made a party or is involved (as a
witness or otherwise) by reason of Indemnitee’s Corporate Service, from time to
time actually paid or claimed, reasonably anticipated or proposed to be paid.
The trustee of the Indemnification Trust (the “Trustee”) shall be a bank or
trust company or other individual or entity chosen by Indemnitee and reasonably
acceptable to the Corporation. Nothing in this Section 5(a) shall relieve the
Corporation of any of its obligations under this Agreement. The amount or
amounts to be deposited in the Indemnification Trust pursuant to the foregoing
funding obligation shall be determined by mutual agreement of Indemnitee and the
Corporation or, if the Corporation and Indemnitee are unable to reach such an
agreement, by Independent Counsel selected in accordance with Section 12 of this
Agreement.

 

 



--------------------------------------------------------------------------------



 



(b) The terms of the Indemnification Trust shall provide that, except upon the
consent of both Indemnitee and the Corporation: (i) the Indemnification Trust
shall not be revoked or amended or the principal thereof invaded, without the
written consent of Indemnitee; (ii) the Trustee shall advance, to the fullest
extent permitted by applicable law, within two (2) business days of a request by
Indemnitee, any and all Expenses actually incurred by Indemnitee in connection
with any and all Proceedings to which Indemnitee is, was or at any time becomes
a party, or is threatened to be made a party or is involved (as a witness or
otherwise) by reason of Indemnitee’s Corporate Service; (iii) the
Indemnification Trust shall continue to be funded by the Corporation in
accordance with the funding obligations set forth above; (iv) the Trustee shall
promptly pay to Indemnitee all amounts for which Indemnitee shall be entitled to
indemnification pursuant to this Agreement or otherwise; and (v) all unexpended
funds in such Indemnification Trust shall revert to the Corporation upon mutual
agreement by Indemnitee and the Corporation or, if Indemnitee and the
Corporation are unable to reach such an agreement, upon determination by
Independent Counsel selected in accordance with Section 12 of this Agreement,
that Indemnitee has been fully indemnified under the terms of this Agreement;
provided, however, that the funds shall not revert to the Corporation until the
later of a dismissal with prejudice of all then-outstanding claims or two years
following any other termination of all outstanding claims.

 

 



--------------------------------------------------------------------------------



 



(c) A “Change in Control” shall be deemed to have occurred if any of the
following shall have occurred after the date hereof:
(i) at any time (x) any Person (other than a Person that is, at such time, a
Permitted Holder) is or becomes the Beneficial Owner of 30% or more of the
Voting Power of the Corporation and (y) no Person that is, at such time, a
Permitted Holder Beneficially Owns as of such time, without giving effect to the
existence of any group other than a group that is itself a Permitted Holder, a
greater percentage of the Voting Power of the Corporation than the percentage of
the Voting Power of the Corporation Beneficially Owned by the Person referred to
under clause (x) at such time;
(ii) during any period of 12 consecutive months, the following individuals cease
for any reason (other than the occurrence of an emergency or other condition or
event described in Section 1509(a) of the Pennsylvania Business Corporation Law)
to constitute at least a majority of the Board: (A) individuals who at the
beginning of such period were members of the Board and (B) any new director
whose appointment or election by the Board or nomination for election by the
Corporation’s shareholders was (x) approved by a vote of at least a majority of
those directors then in office who were directors at the beginning of such
12-month period or whose election or nomination for election was previously
approved in accordance with this clause (B), or (y) approved in writing by TPG,
the Trust or TPG and the Trust, provided that, at the time of such approval,
such approving party or parties Beneficially Owns, without giving effect to the
existence of any group, 30% or more of the Voting Power of the Corporation), but
excluding for purposes of both clause (x) and (y) any such new director who is
initially proposed for office in an actual or threatened election contest or
other actual or threatened solicitation of proxies or consents by or on behalf
of any Person other than the Board, TPG or the Trust;

 

 



--------------------------------------------------------------------------------



 



(iii) the consummation of (A) a merger or consolidation involving the
Corporation, (B) a sale or other disposition of all or substantially all of the
assets of the Corporation (on a consolidated basis), including a sale or
disposition of all or substantially all of the assets of the Corporation (on a
consolidated basis) pursuant to a spin-off or split-up, or (C) any other
substantially similar transaction or series of related transactions involving
the Corporation (each of the transactions in clauses (A), (B) and (C), a
“Corporate Transaction”), but excluding a Non-Control Acquisition or a Spin-Off;
or
(iv) the shareholders of the Corporation approve a plan of complete liquidation
or dissolution of the Corporation.
Notwithstanding anything to the contrary in the foregoing, for purposes of
clause (i) of the definition of Change in Control, the following transactions
shall not constitute a Change in Control:
(x) any Person becomes the Beneficial Owner of 30% or more of the Voting Power
of the Corporation as a result of a reduction in the number of shares of Common
Stock pursuant to a transaction or series of transactions that is approved by a
majority of the Board, unless such Person thereafter becomes the Beneficial
Owner of additional shares of Common Stock representing 1% or more of the Voting
Power of the Corporation;
(y) if a majority of the Board determines in good faith that a Person has
acquired Beneficial Ownership of 30% or more of the Voting Power of the
Corporation inadvertently and, no later than the date set by the Board such
Person divests a sufficient number of shares so that, after such divestiture,
such Person no longer Beneficially Owns 30% or more of the Voting Power of the
Corporation; or

 

 



--------------------------------------------------------------------------------



 



(z) any Person becomes the Beneficial Owner of 30% or more of the Voting Power
of the Corporation as a result of an issuance or sale of securities by the
Corporation or any of its Subsidiaries.
Other definitions used in the “Change in Control” definition:
“Affiliate” shall mean with respect to any person or entity, any other person or
entity that, at any time that a determination is made hereunder, directly or
indirectly, controls, is controlled by, or is under common control with such
first person or entity. For the purpose of this definition, “control” shall
mean, as to any person or entity, the possession, directly or indirectly, of the
power to elect or appoint a majority of directors (or other persons acting in
similar capacities) of such person or entity or otherwise to direct or cause the
direction of the management and policies of such person or entity, whether
through the ownership of voting securities, by contract or otherwise.
“Beneficial Owner”, “Beneficially Own” and “Beneficial Ownership” shall have the
meaning as set forth in Rules 13d-3 and 13d-5 promulgated under the Exchange Act
or any successor provision.
“Common Stock” shall mean the common stock of the Corporation.
“Group” or “group” shall have the meaning ascribed thereto in Section 13(d)(3)
or Section 14(d)(2) of the Exchange Act or any successor provision.

 

 



--------------------------------------------------------------------------------



 



“Non-Control Acquisition” shall mean a Corporate Transaction that is a merger or
consolidation involving the Corporation (or any other substantially similar
transaction or series of related transactions involving the Corporation) where:
(1) Persons who are the Beneficial Owners of the Voting Power of the Corporation
immediately prior to such Corporate Transaction will Beneficially Own, by reason
of such immediately prior Beneficial Ownership, immediately after such Corporate
Transaction an aggregate of more than 45% of the Voting Power of the surviving,
resulting or acquiring entity in such Corporate Transaction; and
(2) such Corporate Transaction shall not result in a Change in Control with
respect to the surviving, resulting or acquiring entity under clause (i) of the
definition of “Change in Control” (as if such definition and the definition of
“Permitted Holder” referred to such surviving, resulting or acquiring entity and
taking into account the paragraph beginning “Notwithstanding” immediately
following clause (iv) of such definition); and
(3) individuals who were members of the Board immediately prior to such
Corporate Transaction constitute at least a majority of the members of the board
of directors (or similar governing body) of the Corporation or other surviving,
resulting or acquiring entity in such Corporate Transaction immediately after
such Corporate Transaction.
“Permitted Holder” shall mean any of (a) the Trust, (b) TPG, (c) the Corporation
or any entity controlled by the Corporation, (d) any employee benefit plan (or
related trust) sponsored or maintained by the Corporation or by any entity
controlled by the Corporation, (e) any group of which any of the foregoing are
members; provided, that, without giving effect to the existence of such group or
any other group, or giving effect to any agreements between the Trust and/or
TPG, on the one hand, and any other Person, on the other hand, the Trust and TPG
collectively Beneficially Own, a greater percentage of the Voting Power of the
Corporation than the percentage of such Voting Power collectively Beneficially
Owned by all other members of such group (together with their Affiliates), or
(f) any member of any group that is a Permitted Holder pursuant to clause (e) of
this definition at the time of the determination of whether such member is a
Permitted Holder, and any of such member’s Affiliates.

 

 



--------------------------------------------------------------------------------



 



“Person” shall mean any individual, entity or group, including any “person” or
“group” within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act, or any successor provision.
“Spin-Off” shall mean a disposition of what the Board determines in good faith,
after consultation with its outside counsel, to be all or substantially all of
the assets of the Corporation (on a consolidated basis) pursuant to a spin-off,
split-up or similar transaction where Persons who are the Beneficial Owners of
the Voting Power of the Corporation immediately prior to such transaction will
Beneficially Own, by reason of such immediately prior Beneficial Ownership, an
aggregate of more than 80% of the Voting Power of each of the entities resulting
from such transaction (including Armstrong World Industries, Inc.) immediately
after such transaction; provided, that, if another Corporate Transaction
involving any entity resulting from such transaction (including Armstrong World
Industries, Inc.) occurs in connection with a Spin-Off, such Corporate
Transaction shall be analyzed separately for purposes of determining whether a
Change in Control has occurred with respect to the entity resulting from such
Spin-Off that employs the Executive immediately after such Spin-Off (which may
be Armstrong World Industries, Inc.).
“TPG” shall mean Armor TPG Holdings LLC and its Affiliates as of the time of the
relevant determination hereunder.

 

 



--------------------------------------------------------------------------------



 



“Trust” shall mean the Armstrong World Industries, Inc. Asbestos Personal Injury
Settlement Trust and its Affiliates as of the time of the relevant determination
hereunder.
“Voting Power” shall mean, calculated at a particular point in time, the
aggregate votes represented by all the then outstanding securities of an entity
then entitled to vote generally in the election of directors of such entity (as
applicable) but excluding any votes which a Person shall have upon and by reason
of the non-payment of dividends on preferred shares in accordance with the terms
of such preferred shares.
(d) A “Potential Change in Control” shall be deemed to occur if any of the
following shall have occurred after the date hereof: (A) the Corporation enters
into an agreement or arrangement, the consummation of which would result in the
occurrence of a Change in Control; (B) any Person publicly announces a tender
offer or comparable action which if consummated would constitute a Change in
Control; or (C) the Board of the Corporation adopts a resolution to the effect
that, for the purposes of this Agreement, a Potential Change in Control has
occurred.

 

 



--------------------------------------------------------------------------------



 



6.   Maintenance of Insurance and Funding.

(a) The Corporation represents that as of the present date, it has in force and
effect one or more policies of D&O Insurance (the “Insurance Policies”),
providing a minimum of $75,000,000 in coverage. The Corporation hereby agrees
that, so long as Indemnitee shall continue to perform Corporate Service and
thereafter so long as Indemnitee shall be subject to any possible claim or
threatened, pending or contemplated Proceeding, whether civil, criminal or
investigative, by reason of Indemnitee’s Corporate Service, the Corporation
(i) shall use its reasonable best efforts to maintain in effect for the benefit
of Indemnitee a binding and enforceable policy or policies of D&O insurance
providing coverage at least comparable to that provided pursuant to the
Insurance Policies, and agrees that Indemnitee shall continue to be covered by
such policies in accordance with their terms and to the maximum extent of the
coverage available for any director or officer under the Insurance Policies;
provided, that, if the Corporation, after employing such reasonable best
efforts, determines in good faith that such comparable insurance is not
reasonably available, then the Corporation agrees that Indemnitee shall be
covered by such policy or policies of D&O insurance as provides the coverage to
the maximum extent that is then provided to any director or officer of the
Corporation, and (ii) shall ensure that any successor-in-interest to the
Corporation shall maintain such insurance coverage for the benefit of
Indemnitee.
(b) Upon receipt of a notice of a claim for indemnification or advancement of
Expenses pursuant to Section 1 or 2(a) of this Agreement, the Corporation shall
give prompt notice of the commencement of such Proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The
Corporation shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of Indemnitee, all amounts payable as a result
of such Proceeding in accordance with the terms of such policies.

 

 



--------------------------------------------------------------------------------



 



7.   Continuation of Indemnity.

All agreements and obligations of the Corporation contained in this Agreement
shall continue during the period that Indemnitee is performing Corporate
Service. Following termination of Indemnitee’s Corporate Service or resignation
by Indemnitee, all agreements and obligations of the Corporation contained in
this Agreement shall continue thereafter; provided, however, that such
agreements and obligations of the Corporation shall continue only with respect
to any Proceeding arising out of, and by reason of, Indemnitee’s Corporate
Service prior to such termination of Indemnitee’s Corporate Service or
resignation by Indemnitee.

8.   Notification and Defense of Claim.

As soon as practicable after receipt by Indemnitee of actual knowledge of any
Proceeding to which Indemnitee is, was or at any time becomes a party, or is
threatened to be made a party or is involved (as a witness or otherwise) by
reason of Indemnitee’s Corporate Service, Indemnitee will notify the Corporation
thereof, if a claim in respect thereof may be or is being made by Indemnitee
against the Corporation under this Agreement. With respect to any such
Proceeding as to which Indemnitee has so notified the Corporation:
(a) Indemnitee shall be entitled to retain defense counsel of Indemnitee’s own
choosing to represent Indemnitee in the Proceeding to the extent such Proceeding
involves Indemnitee. The Corporation shall, in all events, be entitled to
participate in the Proceeding at its own expense. If Indemnitee is a participant
in such Proceeding with any other person(s) to whom the Corporation owes an
obligation to advance expenses in connection with such Proceeding, the
Corporation shall not be required to advance expenses for more than one law firm
(and, if necessary, one additional law firm to act as local counsel) to
represent collectively Indemnitee and such other person(s) in respect of the
same matter unless Indemnitee reasonably concludes that the representation of
Indemnitee and such other person(s) gives rise to an actual or potential
conflict of interest.

 

 



--------------------------------------------------------------------------------



 



(b) The Corporation shall not be obligated to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of such Proceeding to the extent
effected without the Corporation’s written consent. The Corporation shall not
settle such Proceeding, whether or not including Indemnitee, in any manner which
would: (i) impose any penalty or limitation on Indemnitee, (ii) include an
admission of fault of, or adverse finding with respect to, Indemnitee, (iii) not
include, as an unconditional term thereof, the full release of Indemnitee from
all liability in respect of such Proceeding, which release shall be in form and
substance reasonably satisfactory to Indemnitee, or (iv) have the actual or
purported effect of extinguishing, limiting or impairing Indemnitee’s rights
hereunder, including without limitation the entry of any contribution bar order,
other bar order or other similar order, decree or stipulation pursuant to 15
U.S.C. § 78u-4 or any other foreign, federal or state statute, regulation, rule
or law, without the written consent of Indemnitee. Neither the Corporation nor
Indemnitee will unreasonably withhold, condition or delay consent to any
proposed settlement.

9.   Undertaking to Repay Expenses.

In the event it shall ultimately be determined by a final adjudication in a
court of competent jurisdiction that Indemnitee is not entitled under law to be
indemnified for Expenses advanced by the Corporation pursuant to Section 2(a)
hereof, by the Trustee pursuant to Section 5(b) hereof or otherwise or was not
entitled to be fully indemnified for such advanced Expenses, Indemnitee shall
repay to the Corporation such amount of Expenses or the appropriate portion
thereof, so paid or advanced. Such undertaking shall be unsecured and
interest-free.


 

 



--------------------------------------------------------------------------------



 



10.   Notice.

Any notice to the Corporation shall be directed to Armstrong World Industries,
Inc., 2500 Columbia Avenue, Lancaster, Pennsylvania 17603, Attention: Secretary
(or such other address as the Corporation shall designate in writing to
Indemnitee).

11.   Enforcement.

In the event Indemnitee is required to bring any Proceeding to enforce rights or
to collect monies due under this Agreement, the Corporation shall advance to
Indemnitee the Expenses actually incurred by Indemnitee in investigating,
preparing for, litigating, defending or settling any such Proceeding in a court
of competent jurisdiction. The Corporation shall pay Expenses actually incurred
by Indemnitee in connection with any such Proceeding in advance of the final
disposition of such action in accordance with the terms and conditions set forth
in Section 2(a) of this Agreement.

12.   Independent Counsel.

(a) “Independent Counsel” shall mean any law firm, or a member of a law firm,
that (i) is experienced in matters of Pennsylvania corporation law and (ii) is
not, at such time, or has not been in the five years prior to such time,
retained to represent either (x) the Corporation or Indemnitee in any matter
material to either such party or (y) any other party to the Proceeding giving
rise to a claim for indemnification hereunder. Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Corporation or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.

 

 



--------------------------------------------------------------------------------



 



(b) Independent Counsel shall be selected by Indemnitee, and Indemnitee shall
give written notice to the Corporation advising the Corporation of the identity
of the Independent Counsel so selected, simultaneously with providing the
Corporation with the written request for indemnification. The Corporation may,
within ten (10) days after such written notice of selection shall have been
received, deliver to Indemnitee a written objection to such selection; provided,
however, that such objection may be asserted only on the grounds that the
Independent Counsel so selected does not meet the requirements of “Independent
Counsel” as defined in Section 12(a) of this Agreement, and the objection shall
set forth with particularity the factual basis of such assertion. Absent a
proper and timely objection, the person so selected shall act as Independent
Counsel. If a written objection is so made and substantiated, the Independent
Counsel so selected may not serve as Independent Counsel unless and until such
objection is withdrawn or a court of competent jurisdiction has determined that
such objection has not been established by the Corporation. If, within twenty
(20) days after such written notice of selection shall have been received, no
Independent Counsel shall have been selected and not objected to, either the
Corporation or the Indemnitees may petition to a court of competent jurisdiction
for resolution of any objection which shall have been made by the Corporation to
Indemnitee’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by such court, and the person with
respect to whom all objections are so resolved or the person so appointed shall
act as Independent Counsel.

 

 



--------------------------------------------------------------------------------



 



(c) The Corporation agrees to pay the reasonable fees and expenses of
Independent Counsel and to fully indemnify such Independent Counsel against any
and all expenses, claims, liabilities and damages arising out of or relating to
this Agreement or its engagement pursuant hereto.

13.   Severability.

If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby; and
(b) to the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested by the provision held invalid, illegal or unenforceable.

 

 



--------------------------------------------------------------------------------



 



14.   Indemnification Under this Agreement Not Exclusive.

The right to indemnification and advancement of Expenses provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may be entitled by reason of Indemnitee’s Corporate Service under the Bylaws or
under any other agreement, any vote of stockholders or directors, or otherwise;
provided, however, that this Agreement shall supersede any prior indemnification
agreement between the Corporation and Indemnitee. To the extent that a change in
applicable law (whether by statute or judicial decision) permits greater
indemnification than would be afforded currently under the Bylaws, applicable
law or this Agreement, it is the intent of the parties that Indemnitee enjoy by
this Agreement the greater benefits so afforded by such change.


15.   Corporation as Primary Indemnitor.

The Corporation hereby acknowledges that Indemnitee may have certain rights to
indemnification, advancement of Expenses and/or insurance provided by a third
party and its affiliates (collectively, “Third-Party Indemnitors”). The
Corporation hereby agrees (i) that it is the indemnitor of first resort (i.e.,
its obligations to Indemnitee are primary and any obligation of the Third-Party
Indemnitors to advance Expenses or to provide indemnification for the same
Expenses or liabilities incurred by Indemnitee are secondary), (ii) that it
shall be required to advance the full amount of Expenses incurred by Indemnitee
and shall be liable to Indemnitee for the full amount of all Expenses,
judgments, penalties, fines and amounts paid in settlement to the extent legally
permitted, and as required by the terms and conditions of this Agreement and the
Bylaws (or any other agreement between the Corporation and Indemnitee), without
regard to any rights Indemnitee may have against the Third-Party Indemnitors,
and, (iii) that it irrevocably

 

 



--------------------------------------------------------------------------------



 



waives, relinquishes and releases the Third-Party Indemnitors from any and all
claims against the Third-Party Indemnitors for contribution, subrogation or any
other recovery of any kind in respect thereof. The Corporation further agrees
that no advancement or payment by the Third-Party Indemnitors on behalf of
Indemnitee with respect to any claim for which Indemnitee has sought
indemnification from the Corporation shall affect the foregoing and the
Third-Party Indemnitors shall have a right of reimbursement and/or be subrogated
to the extent of such advancement or payment to all of the rights of recovery of
Indemnitee against the Corporation. The Corporation and Indemnitee agree that
the Third-Party Indemnitors are express third party beneficiaries of this
Section 15.


16.   Subrogation; No Duplication of Payments.

(a) Except as provided in Section 15 above, in the event of any payment under
this Agreement, the Corporation shall be subrogated to the extent of such
payment to all of the rights of recovery of Indemnitee (other than against the
Third-Party Indemnitors), who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Corporation to bring suit to enforce such rights.
(b) Except as provided in Section 15 above, the Corporation shall not be liable
under this Agreement to make any payment of amounts otherwise indemnifiable
hereunder (or for which advancement is provided hereunder) if and to the extent
that Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.

 

 



--------------------------------------------------------------------------------



 



17.   Miscellaneous.

(a) This Agreement shall be interpreted and enforced in accordance with the laws
of the Commonwealth of Pennsylvania.
(b) This Agreement shall be binding upon Indemnitee and upon the Corporation and
its successors and assigns, and shall inure to the benefit of Indemnitee, his or
her heirs, executors, personal representatives and assigns and to the benefit of
the Corporation and its successors and assigns. If the Corporation shall merge
or consolidate with another corporation or shall sell, lease, transfer or
otherwise dispose of all or substantially all of its assets to one or more
persons or groups (in one transaction or series of transactions), (i) the
Corporation shall cause the successor in the merger or consolidation or the
transferee of the assets that is receiving the greatest portion of the assets or
earning power transferred pursuant to the transfer of the assets, by agreement
in form and substance satisfactory to Indemnitee, to expressly assume all of the
Corporation’s obligations under and agree to perform this Agreement, and
(ii) the term “Corporation” whenever used in this Agreement shall mean and
include any such successor or transferee or any other surviving entity following
any merger, consolidation, sale, lease, transfer or otherwise of all or
substantially all of the assets of the Corporation.
(c) No amendment, modification, termination or cancellation of this Agreement
shall be effective unless in writing signed by both of the parties hereto.
(d) This Agreement may be executed in one or more counterparts, each of which
will be deemed to be an original copy of this Agreement and all of which, when
taken together, will be deemed to constitute one and the same agreement.
Delivery of executed signature pages by facsimile or electronic transmission
shall constitute effective and binding execution of this Agreement.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

                                  ARMSTRONG WORLD INDUSTRIES, INC.    
 
                   
By:
          By:        
 
 
 
         
 
   

 

 